Exhibit 10.74 SECURED CONVERTIBLE PROMISSORY NOTE Up to $550,000 Young County, Texas September 4, 2014 FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada corporation (referred to herein as the “Borrower” or “Company”), hereby unconditionally promises to pay to the order of ECPC II Capital, LLC, its endorsees, successors and assigns (the “Holder” or “Lender”), in lawful money of the United States, at 455 Elm St., Suite 100, Graham, Young County, Texas 76450 or such other address as the Lender may from time to time designate, the principal sum of up to Five Hundred Fifty Thousand Dollars ($550,000). 1. Terms of Repayment and Conversion . a.Upon the execution and delivery of this Note, the Holder shall disburse to the Borrower the sum of up to Five Hundred Fifty Thousand Dollars ($550,000); the amount actually received by the Borrower shall be the principal amount. All amounts outstanding under this Note shall mature and become due and payable on September , 2015 (the "Maturity Date"), subject to any prior payment required by this Note. At the Maturity Date, or during any time after April 15, 2015, the Lender shall have the right, but not the obligation, to convert this Note into shares of the Company’s common stock at a price equal to the lower of of $0.10 per share or 50% of the closing stock price on the day after the Company is given notice of the conversion by the Lender (the “Conversion Price”). b.The Holder may from time to time effect conversions of all or a portion of the outstanding principal amount and accrued interest of this Note by delivering written notice to the Company specifying therein the principal amount of this Note to be converted. Such conversions shall be effected within ten (10) days of receipt by the Company of the notice of exercise conversion. The number of shares issuable upon a conversion hereunder shall be equal to the quotient obtained by dividing (x) the outstanding principal amount of this Note to be converted plus any accrued but unpaid interest thereon, by (y) the Conversion Price. The Conversion Price shall be appropriately and equitably adjusted following any stock splits, stock dividends, spin-offs, distributions and similar events. The shares issued upon conversion shall be duly and validly issued, fully paid and non-assessable and, following the applicable Rule 144 holding period and compliance by the Holder with any reasonable requirements of the Company’s transfer agent to eliminate restrictions on transfer under the Securities Act of 1933, as amended, freely tradable. The Holder shall receive the stock certificate(s) within five (5) business days following the date of conversion. 2. Interest Rate. This Note shall accrue interest on the principal from the date of this Note at a rate of Ten Percent (10%) per annum (the “Interest Rate”). All payments and conversions hereunder are to be applied first to the payment or satisfaction of accrued interest, and the remaining balance to the payment or satisfaction of principal. In the event of default, interest shall stop accruing when Lender takes possession of the Collateral. 3. Events of Default . If any of the events of default specified in this Section shall occur, Holder may, so long as such condition continues, declare the entire principal and unpaid accrued interest hereon immediately due and payable, by notice in writing to the Company, and any other obligations of the Borrower to the Lender, shall become due immediately, without demand or notice: 1 a.
